--------------------------------------------------------------------------------

Exhibit 10.04
 
AllianceBernstein l.p.
Amended and Restated Century Club Plan


1. Purpose. The purpose of the AllianceBernstein L.P. Century Club Plan (the
“Plan”) is to provide an incentive to employees (“Sales Employees”) of
AllianceBernstein Investments, Inc. (“AllianceBernstein Investments”) or another
subsidiary of AllianceBernstein L.P. (“AllianceBernstein”) whose primary
responsibilities are to assist in the distribution of shares of or interests in
investment companies, including business development companies, managed by
AllianceBernstein or a subsidiary of AllianceBernstein.  These purposes are to
be furthered by AllianceBernstein agreeing from time to time to award to such
persons units representing assignments of beneficial ownership of limited
partnership interests in AllianceBernstein Holding L.P. (the “Units”) on the
condition that such persons meet sales targets or other sales criteria.


2. Administration.
(a) The Plan shall be administered by the Board Compensation Committee
(“Compensation Committee”) of the Board of Directors (the “Board”) of
AllianceBernstein Corporation (the “General Partner”), the general partner of
AllianceBernstein, or another committee designated by the Board (the “Designated
Committee”).  If appointed, the Designated Committee shall be comprised of two
or more members.  The Compensation Committee or the Designated Committee, as
applicable, shall hereinafter be referred to as the Administrator.


(b) The Administrator shall have full and complete authority in its discretion,
but consistent with and subject to the express provisions of the Plan, to (i)
select the Sales Employees to whom Units shall be awarded under the Plan upon
the satisfaction by such Sales Employees of sales targets or other sales
criteria, (ii) specify the level of sales or other criteria to be achieved as a
condition to an award of Units, (iii) determine the number of Units to be
awarded, (iv) determine any vesting conditions to which an award of Units may be
subject (as more fully described in Section 6), and (v) adopt such rules and
regulations and make all other determinations deemed necessary or desirable for
the administration of the Plan.


3. Eligibility. Sales Employees eligible to participate in the Plan for a given
year shall be those employees who are selected by the Administrator whose
primary responsibility is to assist in the distribution of shares of or
interests in investment companies, including business development companies,
managed by AllianceBernstein or a subsidiary of AllianceBernstein. Such
employees shall include, among others, those categories of individuals employed
by AllianceBernstein Investments customarily referred to as “wholesalers” and
“dealer marketers.” No member of the Board or any “officer” of AllianceBernstein
or the General Partner, as the term “officer” is defined in Rule 16a-1(f) under
the Securities Exchange Act of 1934, shall be eligible to participate in the
Plan. An eligible Sales Employee may be awarded Units under the Plan upon more
than one occasion.


4. Units. Except as otherwise provided in this Section 4, for any period, the
aggregate number of Units that may be awarded under the Plan (the “Plan Units”)
shall in no event be in excess of the number of Units that are available for
award under the AllianceBernstein Amended and Restated 1997 Long-Term Incentive
Plan, as amended (“1997 Incentive Plan”), for such period, subject to adjustment
in accordance with the provisions of Section 8 below.  The maximum number of
Units that may otherwise be awarded under the Century Club Plan is to be
increased by the number of Units tendered to Holding or the Partnership by an
employee in payment of a Withholding Amount (as defined below in Section
10).  In addition, the maximum number of Units is subject to adjustment in the
event of a change in the Units or the units of limited partnership interest of
AllianceBernstein, or an incorporation of either Holding or
AllianceBernstein.  Units awarded under the Century Club Plan may be either
authorized but previously unissued Units or Units reacquired by Holding,
AllianceBernstein or a subsidiary of AllianceBernstein in open-market
purchases.  Any Plan Unit which for any reason is forfeited shall be treated for
purposes of this Section 4 as if the Plan Unit had never been awarded.

 
 

--------------------------------------------------------------------------------

 

5. Award of Plan Units. The Administrator may award Plan Units under the Plan
for any year which ends on or after the Plan is approved by the Unitholders of
AllianceBernstein.
 
6. Vesting of Plan Units.
(a) General.  In the discretion of the Administrator, the rights and interests
of a recipient of Plan Units in all or a portion of any Plan Units awarded
hereunder with be subject to such vesting conditions as are specified by the
Administrator at the time of the award, which conditions shall be set forth in a
schedule prepared by the Administrator and provided to the recipient.


(b) Termination of Employment.
(i) The rights of a recipient of an award of unvested Plan Units will vest with
respect to such Plan Units (A) in each particular instance as the conditions of
vesting prescribed by the Administrator are met, (B) as of the last day of the
recipient’s employment with the Partnership if the recipient ceases to be in the
employ of the Partnership by reason of the recipient’s (x) death, (y) Disability
(as defined below), or (z) termination of employment with the Partnership by the
Partnership for any reason other than for Cause (as defined below), and (C)
immediately prior to the sale of all or substantially all of the Partnership’s
business or assets to a person or entity (other than an Affiliate of the
Partnership) which is in connection with a liquidation of the Partnership other
than in connection with an Adverse Tax Determination (as the terms “Affiliate”
and “Adverse Tax Determination” are defined in the Agreement of Limited
Partnership (As Amended And Restated).


(ii) A recipient with forfeit all of his rights and interests in all then
unvested Plan Units (i) as of the last day of his employment with the
Partnership if he ceases to be in the employ of the Partnership other than under
a circumstance in which his rights in the Plan Units vest in accordance with
paragraph (b) of this Section 6, or (ii) as of the date of the written
determination described in Section 15.1(a)(iv) of the Agreement of Limited
Partnership of Alliance Capital Management L.P. (in connection with the
reasonably contemplated insolvency of bankruptcy of the Partnership), if the
Partnership is, accordingly, then dissolved and liquidated. Any unvested Plan
Units which are forfeited shall be transferred to the Partnership in accordance
with the instructions of the Administrator. A recipient shall receive no
compensation in respect of the forfeiture of unvested Plan Units.

 
2

--------------------------------------------------------------------------------

 

(iii) “Disability” shall mean a determination by the Administrator in good faith
that a person is physically or mentally incapacitated and has been unable for a
period of six consecutive months to perform the duties for which he was
responsible immediately before the onset of his incapacity.  In order to assist
the Administrator in making a determination as to the Disability of the person
for purposes of this paragraph (b), the person shall, as reasonably requested by
the Administrator, (A) make himself available for medical examinations by one or
more physicians chosen by the Administrator and approved by the recipient, whose
approval shall not unreasonably be withheld, and (B) grant the Administrator and
any such physicians access to all relevant medical information concerning him,
arrange to furnish copies of medical records to them and use his best efforts to
cause his own physicians to be available to discuss his health with them.
“Cause” shall mean (A) the person’s continuing willful failure to perform his
duties as an employee (other than as a result of his total or partial incapacity
due to physical or mental illness), (B) gross negligence or malfeasance in the
performance of the person’s duties, (C) a finding by a court or other
governmental body with proper jurisdiction that an act or acts by the recipient
constitutes (1) a felony under the laws of the United States or any state
thereof (or, in the case of a person whose place of employment is outside of the
United States, a serious crime under the laws of the foreign jurisdiction where
he is employed, which crime if committed in the United States would be a felony
under the laws of the United States or the laws of New York), or (2) a violation
of federal or state securities law (or, in the case of a person whose place of
employment is outside of the United States, of federal, state or foreign
securities law) by reason of which finding of violation described in this clause
(2) the Board determines in good faith that the continued employment of the
person by the Partnership would be seriously detrimental to the Partnership and
its business, (D) in the absence of such a finding by a court or other
governmental body with proper jurisdiction, such a determination in good faith
by the Board by reason of such act or acts constituting such a felony, serious
crime or violation, (E) any breach by the person of any obligation of
confidentiality or non-competition to the Partnership, or (F) any additional
circumstances set forth by the Administrator at the time of the award.


7. Nontransferability.  A Plan Unit which is unvested at the time of award shall
not be transferred, unassigned, pledged or encumbered other than a transfer by
will or the laws of descent and distribution until the Plan Unit vests in
accordance with Section 6.


8. Adjustments. Neither the existence of the Plan nor any designations or awards
made under the Plan shall impair the right of the Partnership or its partners
to, among other things, conduct, make or effect any change in the Partnership’s
business, any issuance of debt obligations or other securities by the
Partnership, any grant of options with respect to an interest in the Partnership
or any adjustment, recapitalization or other change in the partnership interests
of the Partnership (including, without limitation, any distribution, subdivision
or combination of limited partnership interests), or any incorporation of the
Partnership, provided that any such action is not in violation of the
Partnership Agreement. In the event of such a change in the partnership
interests of the Partnership, the Board shall make such adjustments as it deems
appropriate and equitable in the number and kind of Units subject to the Plan.


9. Amendment and Termination. The Board may terminate, amend or modify the Plan
at any time in any respect it deems advisable, provided that no such action of
the Board may without approval of the holders of a majority of the outstanding
Units entitled to vote thereon materially (i) increase the benefits accruing to
participants under the Plan, (ii) increase the total number of Plan Units which
may be awarded under the Plan or (iii) modify the requirements for Plan
eligibility.

 
3

--------------------------------------------------------------------------------

 

10. Payment of Withholding Tax. The Administrator shall require, as a condition
to an award hereunder, that the recipient of the award agree that (a) in the
event that the Partnership determines that any federal, state or local tax or
any other charge is required by law to be withheld with respect to the Plan
Units awarded, the vesting Plan Units, or an election under section 83(b) of the
Internal Revenue Code of 1986, as amended (a “Withholding Amount”) then, in the
discretion of the Administrator, either (i) prior to or contemporaneously with
the delivery of Plan Units to the recipient, the recipient shall pay the
Withholding Amount to the Partnership in cash or in vested Units already owned
by the recipient (which are not subject to a pledge or other security interest),
or a combination of cash and such Units, having a total fair market value, as
determined by the Administrator, equal to the Withholding Amount; (ii) the
Partnership shall retain from any vested Plan Units to be delivered to the
recipient that number of Plan Units having a fair market value, as determined by
the Administrator, equal to the Withholding Amount (or such portion of the
Withholding Amount that is not satisfied under (i)) as payment of the
Withholding Amount; or (iii) if Plan Units are delivered without the payment of
the Withholding Amount pursuant to either (i) or (ii), the recipient shall
promptly pay the Withholding Amount to the Partnership on at least seven
business days notice from the Administrator either in cash or in vested Units
owned by the recipient (which are not subject to a pledge or other security
interest), or a combination of cash and such Units, having a total fair market
value, as determined by the Administrator, equal to the Withholding Amount, and
(b) in the event that the recipient does not pay the Withholding Amount to the
Partnership as required pursuant to (a) or make arrangements satisfactory to the
Partnership regarding payment thereof, the Partnership may withhold any unpaid
portion thereof from any amount otherwise due to the recipient from the
Partnership.


11. Section 83(b) Election. A recipient with not make an election under section
83(b) of the Internal Revenue Code of 1986, as amended, with respect to an award
of Plan Units unless, prior to the date such election is filed with the Internal
Revenue Service, the recipient (i) notifies the Administrator of the recipient’s
intention to file such election, (ii) furnishes the Administrator with a copy of
the election to be filed, and (iii) pays (or makes arrangements for the payment
thereof satisfactory to the Administrator) the Withholding Amount to the
Partnership in accordance with Section 10.


12. Investment Purpose and Legal Requirements.
(a) At the time of the award of Plan Units, the Partnership may, if it shall
deem it necessary or advisable for any reason, require the recipient (i) to
represent in writing to the Partnership that it is the intention of the
recipient to acquire the Plan Units for investment and not with a view to the
distribution thereof, or (ii) to postpone the date of delivery of the Plan Units
until such time as the Partnership has available for delivery to the recipient a
prospectus meeting the requirements of all applicable securities laws.


(b) No Plan Units shall be issued or transferred to the recipient unless and
until all legal requirements applicable to the issuance or transfer of such
Units have been complied with to the satisfaction of the Partnership.  The
Partnership shall have the right to condition any issuance of Plan Units
hereunder on the recipient’s undertaking in writing to comply with such
restrictions on the subsequent transfer of such Units as the Partnership shall
deem necessary or advisable as a result of any applicable law, regulation or
official interpretation thereof, and certificates representing such Units may
contain a legend to reflect any such restrictions.

 
4

--------------------------------------------------------------------------------

 

13. Legends on Plan Units Certificates. Every certificate representing Plan
Units with respect to which restrictions pursuant to Sections 6 and 7 hereof
remain in effect shall bear a legend describing the restrictions to which the
Units are subject. When Plan Units cease to be subject to such restrictions, the
owner thereof may surrender to the Partnership the certificate or certificates
representing such Plan Units and receive in exchange therefore a new certificate
or certificates representing such Units free of the legend and a certificate or
certificates representing the remainder of the Units, if any, with the legend.


14. Subsidiaries of Partnership. For purposes of the Plan, employment by a
Subsidiary of the Partnership shall be deemed to be employment by the
Partnership, and, unless the context otherwise requires, the term Partnership
shall include the Partnership and each of its Subsidiaries. A “Subsidiary” of
the Partnership shall be any corporation or other entity of which the
Partnership and/or its Subsidiaries (a) have sufficient voting power (not
depending on the happening of a contingency) to elect at least a majority of its
board of directors, or (b) otherwise have the power to direct or cause the
direction of its management and policies.


15. Right to Terminate Employment. Nothing contained in the Plan shall confer
upon any person a right to be employed by or to continue in the employ of the
Partnership, or interfere in any way with the right of the Partnership to
terminate the employment of a participant in the Plan at any time, with or
without cause.


16. Finality of Determinations. Each determination, interpretation or other
action made or taken pursuant to the provisions of the Plan by the Administrator
shall be final and shall be binding and conclusive for all purposes.


17. Headings. Section headings are used herein for convenience of reference only
and shall not affect the meaning of any provision of the Plan.


18. Rules of Construction. Whenever the context so requires, the use of the
masculine gender shall be deemed to include the feminine and vice versa, and the
use of the singular shall be deemed to include the plural and vice versa.


19. Governing Law. The Plan shall be governed by and constructed in accordance
with the internal laws of the State of New York.


20. Expiration Date.  No award shall be made hereunder after the expiration date
of the 1997 Incentive Plan.

 
 
5 

--------------------------------------------------------------------------------
